ACCEPTED
                                                                  13-14-00523-CV
                                                    THIRTEENTH COURT OF APPEALS
                                                          CORPUS CHRISTI, TEXAS
                                                             4/9/2015 11:29:20 AM
                                                                 DORIAN RAMIREZ
                                                                           CLERK




                                        FILED IN
                                13th COURT OF APPEALS
                             CORPUS CHRISTI/EDINBURG, TEXAS
                                 4/9/2015 11:29:20 AM
          No.   13-14-00523-CV    DORIAN E. RAMIREZ
                                         Clerk




   IN THE COURT OF APPEALS FOR THE
THIRTEENTH JUDICIAL DISTRICT OF TEXAS



        David Robertson, Appellant

                     v.

        Oksana Robertson, Appellee


      ORAL ARGUMENT REQUESTED

          Brief of David Robertson


           On appeal from judgment
      in cause number 2013-FAM-2820-E
             In 148th District Court
             Nueces County, Texas
         Hon. Guy Williams, Presiding



                            Clint F. Sare
                            Texas Bar No. 788354
                            P.O. Box 1694
                            Bryan, Texas 77806
                            (979) 822-1505
                            Counsel for David Robertson
                     IDENTITY OF PARTIES AND COUNSEL

Appellant:                     David Robertson


      Appellate Counsel:       Clint F. Sare
                               P.O. Box 1694
                               Bryan, Texas 77806

      Trial Counsel:           William Douglas Bloodworth, II
                               1012 University Ave.
                               Huntsville Texas 77320
      Prior trial counsel:
                               Larry Adams
                               870 First City Tower II
                               Corpus Christi, Texas 78401

                               James E Monnig
                               310 S. St Mary’s St. Ste 1470
                               San Antonio Texas 78205


Appellee:                      Oksana Robertson

      Appellate Counsel:        Audrey M. Vicknair
                               802 N. Carancahua Ste. 1350
                               Corpus Christi, Texas 78401

      Trial Counsel:           Michael O’Reilly
                               500 N. Shoreline Blvd, Ste. 604
                               Corpus Christi Texas 78401
      Prior trial counsel:
                               William Dudley
                               1126 Third St.
                               Corpus Christi, Texas 78404




                                     ii
                                            TABLE OF CONTENTS



Identity of Parties and Counsel ................................................................................ ii
Table of Contents .................................................................................................... iii
Index of Authorities ................................................................................................ iv
Statement of the Case ............................................................................................... 1
Points of Error .......................................................................................................... 1
Statement of Facts .................................................................................................... 2
Summary of the Argument..................................................................................... 11
Argument ............................................................................................................... 12
   Point 1. The trial court erred in rendering partial summary judgment finding an
   enforceable agreement between the parties ....................................................... 12
     A. David’s Summary Judgment Evidence Was Proper. ................................ 12
     B. Rendition of Partial Summary Judgment for Oksana was Error Because the
     Summary Judgment Evidence Shows a Genuine Question of Fact on
     Enforceability of the Agreement. ................................................................... 14
     C. The Trial Court Erred in Rendering Partial Summary Judgment for
     Oksana Because it Failed to Apply the Proper Statute. ................................. 22
   Point 2. The trial court erred in making a division of property which divested
   Appellant of separate property. .......................................................................... 24
   Point 3. The trial court erred in granting relief which went beyond the
   agreement sought to be enforced. ...................................................................... 24
   Point 4. The trial court erred in making a division of post-divorce income. .... 25
   Point 5. The trial court erred in awarding attorney’s fees pursuant to the
   property agreement in the absence of any pleadings requesting attorney’s fees
   under the agreement. .......................................................................................... 28
Prayer for Relief ..................................................................................................... 29
Certificate of Compliance ...................................................................................... 30
with Brief limitations and Service ......................................................................... 30


                                                            iii
Appendix ................................................................................................................ 31


                                            INDEX OF AUTHORITIES

Cases

Anguish v. State, 991 S.W.2d 883 (Tex.App.—Houston [1st Dist.] 1999, pet. ref'd)
  ............................................................................................................................ 20

Cooper v. Cochran, 288 S.W.3d 522 (Tex. App.—Dallas 2009, no pet.) . 20, 21, 22

Cunningham v. Parkdale Bank, 660 S.W.2d 810 (Tex. 1983) .............................. 28

Dailey v. Albertson's, Inc., 83 S.W.3d 222 (Tex.App.--El Paso 2002, no pet.) .... 13

Deltuva v. Deltuva, 113 S.W.3d 882 (Tex.App.-Dallas 2003, no pet.) ................. 26

Eggemeyer v. Eggemeyer, 554 S.W.2d 137 (Tex. 1977) ....................................... 24

Fed. Fin. Co. v. Delgado, 1 S.W.3d 181 (Tex. App.—Corpus Christi 1999, no
  pet.) .................................................................................................................... 14

Hartford Fire Ins. Co. v. C. Springs 300, Ltd., 287 S.W.3d 771 (Tex.App.—
  Houston [1st Dist.] 2009, pet. denied) ............................................................... 28

Holloway v. Skinner, 898 S.W.2d 793 (Tex.1995). ............................................... 18

In re Vesta Ins. Group, 192 S.W.3d 759 (Tex. 2006) ............................................ 17

Kessler v. State, 850 S.W.2d 217 (Tex.App.—Fort Worth 1993, no pet.) ............ 20

Landon v. Jean-Paul Budinger, Inc., 724 S.W.2d 931 (Tex.App.—Austin 1987, no
  writ) .................................................................................................................... 25

Malooly Bros. Inc. v. Napier, 461 S.W.2d 119 (Tex. 1970) .................................. 12
Mart. v. Martin, 287 S.W.3d 260 (Tex.App.—Dallas 2009, pet. denied) 19, 21, 22

McDowell v. State, 235 S.W.3d 294 (Tex. App.—Texarkana 2007, no pet.) ....... 19

Moore v. Moore, 383 S.W.3d 190 (Tex.App.—Dallas 2012, pet. denied). ........... 17

Nesmith v. Berger, 64 S.W.3d 110 (Tex. App.—Austin 2001, pet. denied) ......... 19



                                                               iv
Oil Field Haulers Ass'n v. Railroad Comm'n, 381 S.W.2d 183 (Tex. 1964). ....... 28

Osborn v. Osborn, 961 S.W.2d 408 (Tex.App.-Houston [1st Dist.] 1997, pet.
  denied) ................................................................................................................ 23

Osorno v. Osorno, 76 S.W.3d 509 (Tex.App--Houston [14th Dist.] 2002, no
  pet.). ................................................................................................................... 18

Pickens v. Pickens, 62 S.W.3d 212 (Tex.App.--Dallas 2001, pet. denied)............ 26

Provident Life v. Knott, 128 S.W.3d 211, 215 (Tex. 2003) ................................... 15

Republic Nat. Leasing Corp. v. Schindler, 717 S.W.2d 606 (Tex. 1986).............. 14

Rivera v. Countrywide Home Loans, Inc., 262 S.W.3d 834 (Tex.App.—Dallas
  2008, no pet.) ..................................................................................................... 28

Ryland Group, Inc. v. Hood, 924 S.W.2d 120 (Tex.1996) (per curiam) ............... 13

Sanders v. Republic Nat. Bank of Dallas, 389 S.W.2d 551 (Tex.Civ.App.—Tyler
  1965, no writ) ............................................................................................... 20, 22

Seelback v. Chubb, 7 S.W.3d 749 (Tex.App.—Texarkana 1999, pet. denied) ..... 17

Sheshunoff v. Sheshunoff,172 S.W.3d 686 (Tex.App.--Austin 2005, pet. denied) 18

Stevens v. State Farm Fire & Cas. Co., 929 S.W.2d 665 (Tex. App.--Texarkana
   1996, writ denied). ............................................................................................. 12

Taft v. Sherman, 301 S.W.3d 452 (Tex.App.—Amarillo 2009, no pet.) ............... 12

Tellez v. Tellez, 345 S.W.3d 689 (Tex.App.—Dallas 2011, no pet.) ............... 26, 27

Tenneco Oil Co. v. Gulsby Eng'g, Inc., 846 S.W.2d 599 (Tex.App.—Houston
  [14th Dist.] 1993, writ denied) ........................................................................... 19

Tower Contracting Co., Inc. of Tex. v. Burden Bros., Inc., 482 S.W.2d 330
  (Tex.Civ.App.—Dallas 1972 writ ref n.r.e.) ...................................................... 20

Valenzuela v. State & County Mut. Fire Ins. Co., 317 S.W.3d 550 (Tex.App.--
  Hous. [14th Dist.] 2010, no pet.) ....................................................................... 13
Statutes

Tex. Civ. Prac. & Rem. Code § 38.002 ................................................................. 29

Tex. Fam. Code § 3.001 ......................................................................................... 23


                                                              v
Tex. Fam. Code § 4.105 ............................................................................. 14, 16, 31

Tex. Fam. Code § 4.206 ................................................................................... 22, 23

Tex. Fam. Code § 6.502(a) .................................................................................... 25

Tex. Fam. Code § 8.051 ......................................................................................... 26

Tex. Fam. Code § 8.054 ......................................................................................... 27

Tex. Penal Code § 8.05 .......................................................................................... 19
Rules

Tex. R. App. P. 43.4 ............................................................................................... 29

Tex. R. Civ. P. 166(a)(f) ........................................................................................ 13

Tex. R. Civ. P. 166a(i) ........................................................................................... 15

Tex. R. Civ. P. 301 ................................................................................................. 28

Tex. R. Civ. P. 67 ................................................................................................... 28




                                                           vi
                         STATEMENT OF THE CASE

      Appellant brings this appeal from a final decree of divorce based on a

partial summary judgment holding a conversion agreement between the

parties was valid and enforceable. Based on that ruling, the trial court

denied Appellant a jury trial, and made a division of property in accordance

with the purported agreement and granting additional relief.




                             POINTS OF ERROR

Point 1. The trial court erred in rendering partial summary judgment
finding an enforceable agreement between the parties.

Point 2. The trial court erred in making a division of property which
divested Appellant of separate property.

Point 3. The trial court erred in granting relief which went beyond the
agreement sought to be enforced by the Appellee.

Point 4. The trial court erred in making a division of post-divorce
income.

Point 5. The trial court erred in awarding attorney’s fees pursuant to
the property agreement in the absence of a pleading requesting
attorney’s fees under the agreement.
                                 STATEMENT OF FACTS


         In 1982 David Robertson was seriously injured in a workplace

accident. (CR 180; 2 RR 45). As a result of the accident and complications

from the initial injuries he is a quadriplegic who must use an electric

wheelchair (CR 180; 2 RR 43-44), requires 24 hour nursing care (CR 180)

and takes medication daily to manage pain. (CR 39). David received only a

small payment from workers compensation from the time of that injury until

1998. 1 At that time the insurance carrier for his former employer agreed to

payment for the full-time nursing care he required. (CR 180). The initial

monthly payments were $15,000.00. (CR 180, 190 2, 192).

         In 1999 David and his grandmother purchased a house in Junction

Texas for the grandmother’s use. (CR 193). At that time Oksana Robertson

was a resident of Kremenchuk in the Ukraine. (CR 41). David and Oksana

met online in February 2002 and, starting in April of that year, and took two

trips to meet in the Dominican Republic. (CR 40, 42). They discussed

marriage the first time they met. (CR 44). They were married in Livingston,


1
  The record reflects that as of 2012 David received $139 per week from worker’s
compensation and $426 per month in social security benefits. (CR 28).
2
    The initial settlement was with Royal Insurance, the predecessor to Arrowpoint Capital.

                                              2
Texas in September 2002. (CR 44). In November they purchased a house in

Corpus Christi that was modified to accommodate David’s needs and they

moved there. (2 RR 59). The house was purchased with a down payment

from David’s separate property and the remainder on his credit. (CR 181,

198). David depended on Oksana for much of his daily care and they only

paid a nurse a few hours a day to reduce nursing costs. (CR 182; 2 RR 22).

During the marriage David also paid for Oksana to go to school to become a

massage therapist. (CR 181).

      Not long after the marriage Oksana began threatening David with

divorce if he did not do what she wanted. He executed a will in 2003

naming Oksana a beneficiary under threats of divorce. (CR 105-106). He

adopted her son in 2004. (2 RR 18, 105).

      In 2005 two disputes arose with the insurance carrier concerning

payment for his nursing care. One centered on the failure to pay cost of

living increases. (CR 180). In August 2007 David hired attorney Daniel

Horne to resolve those disputes. (CR 182). An agreement was reached on

the cost of living dispute which provided for a lump sum payment of

$220,000. (CR 180; 2 RR 64). $20,000 went to David’s attorney. (2 RR

62). David made a gift of $100,000 to Oksana. (CR 182; 2 RR 33-34, 62).

He also put $20,000 into a college fund for her son. (CR 182; 2 RR 62). Of



                                     3
the remaining $80,000, he invested $40,000 in coins and paid for

improvements to the house. (2 RR 65). A dispute remained over the

carrier’s efforts to reduce the monthly payments for nursing care.

       David, as sole plaintiff, brought suit against the carrier 3 for bad faith

settlement practices. (CR 182, 202).          While that litigation was pending

David executed a second will after Oksana accused him of trying to “cheat

her out of everything.” (CR 106). She also sought to have him assign part of

his monthly payments to her and transfer property to her. (CR 182). David

and Oksana consulted with an attorney named Robert Johnson, who they

knew because he was also their neighbor, about David’s pending suit. (CR

182). The conversations with Johnson led David to believe any recovery in

his suit would be community property. (CR 186). Mr. Horne withdrew on

the eve of trial in 2012 when the David declined to accept a settlement offer.

(CR 63-64, 66).

       During that time David traveled between Corpus Christi and Junction

where he was helping his grandmother remodel the house there. (CR 183).

Those trips required David to hire nurses for his care because Oksana would

not travel with him. (CR 183). The expense of this nursing care was a



3
 The carrier is variously identified as Arrowood Indemnity (CR 202, 595) or Arrowpoint
Capital. (CR 125, 561). The record does not explain the discrepancy.

                                          4
source of conflict. (CR 183). David agreed to a specific monthly limit on

his nursing care, leaving more money for other living expenses. (CR 184).

       David testified that Oksana wanted to control every dollar and that if

he did not do what she wanted she had threatened to ensure the payments for

his nursing care would end and he would be in a nursing home. 4 (CR 75-

76). Fearing there may be nothing from the case against the insurance

company, Oksana increased pressure on David to transfer property to her.

(CR 183). David had significant anxiety over that. (CR 76-77).

      In early June 2012 Mr. Johnson contacted defense counsel to see if the

offer was still available. (CR 67). It was, with conditions concerning

payment of attorney’s fees and hospital liens. (CR 185, 595). A week later

the Robertsons met with Mr. Johnson again. (CR 125). The following day

Mr. Johnson sent a letter acknowledge he had given legal advice on the

claims against Arrowpoint Capital and possible claims against Mr. Horne in

that case but he then withdrew from any further advice to them. He advised

each to get their own attorney due to conflicts of interest between them but

said if they could resolve the conflicts it would allow his continued

representation. (Id.). The impending settlement did not resolve Oksana’s

attempts to have David transfer property to her. (CR 185).

4
  The testimony was given in David’s deposition and offered as summary judgment
evidence by Oksana.

                                      5
      David tried to resolve the conflicts with Oksana so Mr. Johnson could

represent them in the bad faith claim. (CR 70). This included going to

marriage counseling. (CR 67). Oksana went to one session. (CR 71, 185).

After David was unable to find another attorney to represent him in that

case, the pressure of Oksana increased. (CR 185).

      On July 12, 2012, David signed an agreement drafted by an attorney

named Duncan Neblett who had been contacted by Oksana but who did not

claim to represent either party. He did not disclose to David that he had a

previous attorney-client relationship with Oksana, advising her on marital

property law. This was only revealed during the deposition of Mr. Neblett.

(CR 234).    The events leading up to that date are detailed in David’s

summary judgment affidavit. (CR 185-88). The document was described as

a marriage contract and partition agreement. (CR 18). It purported to be a

“partition or exchange” of property between them during marriage and

establish payment of monthly expenses.       (CR 18).    It did not list any

property as separate, but only purported to make a division of community

property and income. (CR 18). Schedules A and B listed property to be the

separate property of David and Oksana respectively. Schedule B listed the

couple’s residence as Oksana’s separate property. (CR 29). The real property

listed as David’s consisted of empty lots and his interest in the residence in



                                      6
Junction owned before marriage. (CR 28). Each could sell the property listed

as theirs without restriction.

      Schedule C listed typical monthly expenses and required that all be

paid out of the monthly check David received from Arrowpoint Capital for

nursing care. (CR 30). The agreement contained a provision estopping the

parties from “making any claim [] to any separate property or the separate

estate of the other party.” (CR 20-21). Under that agreement David was

prohibited from making changes to his will without Oksana’s consent. (CR

22). There was no corresponding restriction on Oksana. David testified he

signed the document under the threat that Oksana would “strip me of my

nursing benefits” if he did not. (CR 58). His affidavit detailed the conduct

of Oksana leading up to execution of the agreement. (CR 187). He testified

she even threatened his life. (CR 108).

      In March 2013 David went to visit the property in Junction, Texas.

Before he returned Oksana filed suit and led him to believe she had obtained

a restraining order preventing him from returning to their house. (CR 54;

SCR 4).

      At a hearing on temporary orders the parties stipulated the monthly

cost of nursing care was $10,900. (2 RR 8-9). Oksana admitted to having

$90,000 of the 2007 gift from David and may have had as much as $150,000



                                     7
in various accounts.      (2 RR 34).       David had accounts containing

approximately $12,000. (2 RR 61).

      Following unsuccessful mediation, in December 2013 David

requested a jury trial. (CR 5). On the day previously set for a bench trial

Oksana sought to have the trial court conduct a bench trial on the validity of

the July 2012 agreement. (4 RR 7, 16). At that hearing Oksana’s counsel

informed the court she had decided not to seek summary judgment on the

validity of the contract because a controverting affidavit from David would

defeat entitlement to summary judgement. (4 RR 9, 14, 16). A little over a

month later Oksana filed a “traditional motion for partial summary

judgment.” (CR 7).

      Her motion alleged that David had the burden to establish the

agreement was invalid. (CR 9). It purported to represent David’s position,

based on portions of his deposition testimony, and argued the cited portions

were insufficient to establish “duress.” (CR 13). Oksana did not provide her

affidavit in support of her motion. She only attached the affidavits of Robert

Johnson (CR 120), Duncan Neblett (CR 134) and documents which were not

authenticated by affidavit.

      David filed a response supported by his affidavit setting out his injury

and medical condition (CR 181), the history of the relationship with Oksana



                                      8
(CR 181-82, 184-87), the dispute with Arrowpoint Capital (CR 182-83), the

payments to Oksana (CR 182), the threats from Oksana (CR 185-87), and

the events surrounding execution of the disputed document. (CR 184-87).

      At the hearing on Oksana’s motion she challenged David’s affidavit

(6 RR 45) but conceded the court was required to take his statements as true.

(6 RR 42). The core of her argument was that David bore the burden to

establish the agreement was not enforceable and the agreement was

enforceable because the threats alleged by David were not to take acts she

had no legal right to do. (Id.).

      The trial court initially found David’s affidavit “defective” because it

did not contain the words “true and correct.” (6 RR 45, 59). The court later

stated it “gave the affidavit full consideration.” (7 RR 14). It further focused

only on the threats Oksana made on the lives of David’s family members. (6

RR 59). The court held these were insufficient to raise a fact question on

whether the agreement was signed voluntarily because they did not show

that there was an “imminent threat” to David’s life, and David had not

alleged the agreement was unconscionable. (6 RR 59, 60). The court stated

he was granting Oksana’s motion on that basis. (6 RR 63). The trial court

signed an order granting partial summary judgment finding the “marriage

contract” is valid and binding. (SCR 9; 7 RR 8, 14).



                                       9
      The trial court subsequently denied David’s request for a continuance

and to compel discovery to determine the extent of the marital property. (7

RR 17, 32). It also denied his request for a jury trial. (7 RR 32). It

conducted a final hearing on July 7, 2014. (8 RR 5). Based on the prior

rulings on the partial summary judgment and denial of a jury trial, the only

issues presented were termination of the marriage and evidence of attorney’s

fees. (8 RR 6-8). The court granted the divorce based on insupportability.

(8 RR 9, 21). Oksana presented evidence of her attorney’s fees and argued

she was entitled to them under the terms of the agreement and not the

Family Code. (8 RR 11-19, 22-24). David objected to the absence of

pleadings seeking attorney’s fees on the contract. (8 RR 25).

      The trial court signed a final judgment on July 30, 2014. (CR 782). It

found the July 12, 2012 agreement was binding and enforceable, and made a

division of property that sought to track the appendices of that agreement,

declaring as Oksana’s separate property the home in Corpus Christi, a

Cadillac, two listed bank accounts and “any other bank account” in her

name, all gold and silver coins, 50% of silver coins except for some

purchased by David before marriage, 50% of the proceeds of David’s suit

against Arrowpoint Capital and any malpractice claim against David’s

original attorney, in addition to any property she acquired before marriage.



                                     10
She received all income from her massage business in addition to 50% of the

net proceeds of David’s monthly payments from Arrowpoint after payment

of specified bills. (CR 784)

       The court considered and denied Appellant’s Motion for New Trial

which was based on the denial of his motion for continuance, denial of a jury

trial, the factual sufficiency of the evidence, granting the partial summary

judgment, and division of property. (CR 777, 781).




                       SUMMARY OF THE ARGUMENT

      The trial court improperly granted partial summary judgment holding

a marital property agreement was error because the agreement sought to

dispose of separate property and did not comply with statutory requirements

for such agreements. The agreement was unenforceable because it purported

to govern post-marriage income which is not authorized by statute. Even if

the agreement was authorized by statute, the summary judgment evidence

showed a genuine question of fact on enforceability of the agreement.




                                     11
                                ARGUMENT


Point 1. The trial court erred in rendering partial summary judgment
finding an enforceable agreement between the parties


      There are multiple reasons the trial court erred in rendering partial

summary judgment finding the July 12, 2012 agreement valid and

enforceable. Appellant presents each of those reasons in a single point as

permitted by Malooly Bros. Inc. v. Napier, 461 S.W.2d 119, 121 (Tex.

1970). The argument attacking each ground under a global challenge to

summary judgment is proper and does not render the point multifarious. See

e.g., Stevens v. State Farm Fire & Cas. Co., 929 S.W.2d 665, 669 (Tex.

App.--Texarkana 1996, writ denied). Additionally, a party may challenge

the granting of partial summary judgment following rendition of a final

judgment. Taft v. Sherman, 301 S.W.3d 452, 457 (Tex.App.—Amarillo

2009, no pet.).




      A. David’s Summary Judgment Evidence Was Proper.

      During the hearing on Oksana’s Motion for Partial Summary

Judgment she objected to David’s affidavit on the basis it did not contain the

“magic words” “true and correct” and “within my knowledge.” (6 RR 45).

At the same time she agreed the court needed to accept the statements in his

                                     12
affidavit as true. (6 RR 42). The trial court apparently agreed and found the

affidavit defective, but stated he was considering it for the purpose of the

hearing. (6 RR 59-60).

      Although the trial court stated he was considering the affidavit,

because the affidavit is central to the issues before this court, Appellant

presents this argument to confirm Oksana’s challenges to the affidavit were

without merit and the affidavit must be considered.

      Oksana’s argument that an affidavit must contain the “magic words”

is not an accurate statement of the law. The requirements for an affidavit

presented as summary judgment evidence is set out in Rule of Civil

Procedure 166(a)(f). It provides:

      affidavits shall be made on personal knowledge, shall set forth
      such facts as would be admissible in evidence, and shall show
      affirmatively that the affiant is competent to testify to the
      matters stated therein.


See also Ryland Group, Inc. v. Hood, 924 S.W.2d 120, 122 (Tex.1996) (per

curiam).   It is not the magic words which determine the validity of an

affidavit, but whether it shows the affiant has personal knowledge and the

basis for that knowledge. Valenzuela v. State & County Mut. Fire Ins. Co.,

317 S.W.3d 550, 553 (Tex.App.--Hous. [14th Dist.] 2010, no pet.); Dailey v.

Albertson's, Inc., 83 S.W.3d 222, 227 (Tex.App.--El Paso 2002, no pet.).



                                     13
Parenthetically, the words “true and correct” would only apply if the

affidavit was used to authentic copies of documents. 5 Republic Nat. Leasing

Corp. v. Schindler, 717 S.W.2d 606, 607 (Tex. 1986).

      Even if an affidavit had not specifically recited the facts are true but

shows the basis of personal knowledge and is sworn to, it is not defective.

Fed. Fin. Co. v. Delgado, 1 S.W.3d 181, 184 (Tex. App.—Corpus Christi

1999, no pet.)(and cases cited therein). Here David’s affidavit stated it was

based on his personal knowledge and showed the basis of his knowledge

because the affidavit described events he witnessed, actions he took and his

own thoughts and feelings.        (CR 180-188).       The affidavit was proper

summary judgment evidence.


      B. Rendition of Partial Summary Judgment for Oksana was Error
      Because the Summary Judgment Evidence Shows a Genuine Question
      of Fact on Enforceability of the Agreement.
      1. Oksana Had the Burden.

      Oksana’s Motion improperly attempted to place the burden on David

to establish invalidity of the agreement. (CR 9). Her theory was that that

section 4.105 of the Family Code controlled enforcement of the agreement




5
  It is worth noting that Oksana’s Motion for Partial Summary Judgment contained no
affidavits authenticating documents she attached. (CR 18, 34, 162).

                                        14
and the statute requires a party challenging such an agreement to show it was

not voluntary or it was unconscionable. 6 (CR 9).

         When an opposing party has a burden to establish a claim or defense a

litigant seeking summary judgment may file a no-evidence motion pursuant

to Rule of Appellate Procedure 166a(i). A proper no-evidence motion must

identify the element or elements on which there is no supporting evidence.

(Id.).

         Rather than file a no-evidence motion for summary judgment,7

Oksana chose to file a traditional motion. Consequently, she assumed the

burden to conclusively establish there is no genuine question of material fact

on enforceability of the agreement even taking all evidence favorable to the

nonmovant as true and indulging every reasonable inference in favor of

David as the non-movant. Provident Life v. Knott, 128 S.W.3d 211, 215

(Tex. 2003). The trial court erred in holding David had the burden to

establish invalidity of the agreement to avoid summary judgment.




6
  While purporting to quote from the Family Code in her motion, Oksana’s counsel
embellished the statutory language with a parenthetical statement that is not part of the
statute and without indicating the addition. (CR 9).

7
 Or even a combined traditional and no-evidence motion. See, e.g., Binur v.
Jacobo, 135 S.W.3d 646, 650–51 (Tex.2004).

                                           15
       2. The Trial Court Applied the Wrong Standard on Voluntariness.

       Because Oksana filed a traditional motion for partial summary

judgment she had the burden to negate each basis on which enforceability of

the agreement could be challenged. Even assuming the agreement was a

Marital Property Agreement governed by sections 4.101 - .106 of the Family

Code, under section 4.105(a)(1) such an agreement is unenforceable if it is

not signed voluntarily.

       At trial Oksana argued this statute required evidence that David

signed the agreement under duress. (CR 9, 10, 14, 121; 6 RR 41). She also

contended that, even taking as true David’s testimony that she had

threatened to give Arrowpoint Capital a basis to terminate David’s monthly

payments for nursing care, 8 that was not evidence she threatened to do an act

she did not have a legal right to take. (CR 14; 6 RR 42-43).

       In deciding the voluntariness issue, the trial court made clear that he

believed there had to be evidence of an “imminent threat” to David’s life. (6

RR 59-61, 63). Both of those positions are incorrect.

       The Family Code does not define involuntary for purposes of section

4.105. Subsection (c) expressly provides that it is the exclusive defense to

8
  David’s affidavit was evidence that Oksana said she would testify that David had used
the money for nursing care “improperly.” (CR 187). It reflected other pressure from
Oksana including requiring David to make her irrevocable beneficiary of an insurance
policy before she would agree that the differences which prevented Johnson from
representing them had been resolved. (CR 186-87).

                                          16
marital contracts. Consequently the common law defenses of fraud and

duress are not directly applicable. Moore v. Moore, 383 S.W.3d 190, 195

(Tex.App.—Dallas 2012, pet. denied).         Courts may, however, consider

evidence of fraud and duress to determine voluntariness. Id.

      Oksana’s position that she had a legal right to make statements to

Arrowpoint Capital for the purpose of ending David’s nursing benefits is

wholly without merit. There was no information from any source that David

had breached any agreement which resulted in the payments for nursing

care. Oksana was not a party to that agreement. It was made years before

she ever met David. (CR 190). An action by Oksana that affected that

agreement would have been illegal because it would be tortuous interference

with the contract between David and the insurance carrier. See In re Vesta

Ins. Group, 192 S.W.3d 759, 761 (Tex. 2006). The elements of tortious

interference with contract are the existence of a valid contract (CR 190), and

willful and intentional interference by a stranger to the contract. Id. It is

sufficient to show the conduct made performance of the contract more

burdensome or difficult. Seelback v. Chubb, 7 S.W.3d 749 (Tex.App.—

Texarkana 1999, pet. denied).        Here the conduct would have caused

substantial loss to David of the benefits of the contract.




                                       17
       The authority on which Oksana relied does not support her claim she

had a right to threaten interference with David’s contract with Arrowpoint

Capital. In Sheshunoff v. Sheshunoff, the spouse challenging the validity of

a marital agreement alleged his wife had threatened to “withdraw her loan

guarantee” which would result in a lender calling the line of credit for the

husband’s companies.       172 S.W3d 686, 698 (Tex.App.--Austin 2005, pet.

denied). In holding the trial court did not err in granting partial summary

judgment on the agreement the court of appeals expressly declined to make a

determination of whether she had a legal right to withdraw the loan

guarantee. 9 172 S.W.3d at 700 n. 19. Instead it looked at a number of other

factors including: the sophistication of both parties, the fact the 37 page

agreement was the third agreement between the spouses and that it had been

negotiated over a period of months with the assistance of attorneys for each

party. Id. at 699.

       The other case on which Oksana relied was Osorno v. Osorno, 76 S.

W.3d 509 (Tex.App--Houston [14th Dist.] 2002, no pet.). There a wife

challenged a premarital agreement as involuntary on the basis her husband

required her to sign the agreement as a condition for getting married. Id. at

511. Looking to contract law cases holding duress typically arises only from

9
  Because she was a party to the guarantee, any action she took would not be tortuous
interference with the contract. Holloway v. Skinner, 898 S.W.2d 793, 796 (Tex.1995).

                                         18
a threat to do something the party has no legal right to do, the court held the

husband had no legal duty to marry the wife. Id. Consequently, it held

conditioning the husband’s agreement to marry on execution of a property

agreement was not duress. Id. This case provides no support for Oksana’s

position. Oksana had no legal right to threaten interference with David’s

contractual rights to payments for nursing care.        Compare Nesmith v.

Berger, 64 S.W.3d 110, 114 (Tex. App.—Austin 2001, pet. denied)(threat to

not go on honeymoon without agreement was not duress); Tenneco Oil Co.

v. Gulsby Eng'g, Inc., 846 S.W.2d 599, 604 (Tex.App.—Houston [14th

Dist.] 1993, writ denied)(Party had a right to withhold payment under

contract and threat to do so did not make agreement involuntary), with

Martin v. Martin, 287 S.W.3d 260 (Tex.App.—Dallas 2009, pet. denied)

(threat of financial ruin if wife did not sign property agreement precluded

summary judgment on enforceability of agreement). Like Martin, the partial

summary judgment evidence here raised a material question of fact on

voluntariness.

      With regard to the trial court’s view that there must be an “imminent

threat,” that is the standard applicable to the legal defense of duress in a

criminal prosecution. See McDowell v. State, 235 S.W.3d 294, 296 (Tex.

App.—Texarkana 2007, no pet.) (citing Tex. Penal Code § 8.05(a)); Anguish



                                      19
v. State, 991 S.W.2d 883, 886 (Tex.App.—Houston [1st Dist.] 1999, pet.

ref'd); Kessler v. State, 850 S.W.2d 217, 222 (Tex.App.—Fort Worth 1993,

no pet.). That requirement has an immediacy component, the person making

the threat must intend and be prepared to carry out the threat immediately.

Anguish, 991 S.W.2d at 886. In the context of a civil proceeding, only the

restraint on the party’s free will must be imminent. See Tower Contracting

Co., Inc. of Tex. v. Burden Bros., Inc., 482 S.W.2d 330, 335

(Tex.Civ.App.—Dallas 1972 writ ref n.r.e.). See also Cooper v. Cochran,

288 S.W.3d 522, 533 (Tex. App.—Dallas 2009, no pet.).

       Here the threats to compel execution of the agreement were economic

and mental.10 Threats which result in fear of economic injury, by an act

which the party has no legal right to do, are sufficient to show duress. This

has long been the governing rule in Texas as discussed in Sanders v.

Republic Nat. Bank of Dallas, 389 S.W.2d 551 (Tex.Civ.App.—Tyler 1965,

no writ). That court held:

       But where the party making the demand has, or is supposed to
       have, the power to injure the business or property interests of
       the one upon whom the demand is made, without resort to the
       courts to enforce the demand, and threatens to do an act which
       would cause such injury, and which he has no right to do, and
       thereby enforces compliance with his demand, against the will

10
  Although there was also evidence of physical threats, the summary judgment evidence
was focused on the threats concerned interference or termination the monthly nursing
care payments and the effect that would have on David. (CR 187).

                                         20
        of such party through fear of injury to his business or property,
        such threats amount to duress.
Id. at. 554

      The Dallas Court of Appeals considered a factually similar case in

Martin v. Martin, 287 S.W.3d 260 (Tex.App.—Dallas 2009, pet. denied).

There the summary judgment evidence showed the husband pressured the

wife to sign an agreement transferring property under a threat that the family

would be “financially ruined” by pending litigation and they would “have

nothing” if she did not sign the agreement. Id. at 265. Although the

husband had reluctantly provided financial information and the wife had

consulted with her own attorney, the Court of Appeals reversed a no-

evidence motion for summary judgment in favor of the husband on validity

of the agreement. Id.

      The threat to deprive David of future payments for nursing care and

statements that he would be in a nursing home (CR 75-75) are the very types

of threats which were held sufficient to invalidate a property transfer

agreement in Cooper, 288 S.W.3d at 533.

      The trial court erred in granting partial summary judgment for Oksana

on the basis there was no evidence of an imminent threat of physical injury.

(6 RR 59-60). The evidence of threats of financial injury and resulting

nursing home care (CR 187-88) were sufficient to raise a question of fact on



                                      21
the voluntariness of the agreement. Martin, 287 S.W.3d at 265; Cooper, 288
S.W.3d at 533; Sanders 389 S.W.2d at 554.


      C. The Trial Court Erred in Rendering Partial Summary Judgment
      for Oksana Because it Failed to Apply the Proper Statute.


      Sections 4.102 of the Family Code provides that at any time spouses

may “partition and exchange between themselves all or part of their

community property, then existing or to be acquired.”          Section 4.103

authorizes an agreement between spouses that income from separate

property shall remain the separate property of that spouse. Section 4.104

only requires that an agreement under the prior two sections be in writing.

      The Legislature has established different procedures for converting

separate property to community property.         Such an agreement is not

enforceable if; 1) it was not executed voluntarily or 2) the spouse did not

receive a “fair and reasonable disclosure of the legal effect” of the

agreement. Tex. Fam. Code § 4.206(a). The Statute goes on to provide the

type of notice that is required to show adequate disclosure.

      The document at issue went well beyond the partition and exchange of

community property. The undisputed evidence showed the payments from

Arrowpoint Capital arose from David’s pre-marriage personal injury. (CR

180, 190). They were for the full-time nursing care he required. (CR 180).

                                      22
The agreement purported to divide these payments, not only during marriage

but apparently for the rest of David’s life. The document purported to make

a division of David’s interest in the property in Junction, Texas. That was

also his separate property. (CR 193).

      Recovery for personal injuries also remains separate property, even if

the injury occurs during marriage. Tex. Fam. Code § 3.001. See also,

Osborn v. Osborn, 961 S.W.2d 408, 414 (Tex.App.-Houston [1st Dist.]

1997, pet. denied) (community property presumption does not apply to

personal injury recovery). Here the injury occurred long before marriage

and the payments during marriage were for nursing care, not loss of earning

capacity. (CR 180, 190).

      By attempting to make a division of separate property, the agreement

was a conversion agreement governed by sections 4.201 through 4.206 of

the Family Code. The disclosures contained on the agreement failed to

comply with the disclosures required by section 4.205. The record shows

David did not have an attorney to provide disclosures in addition to those in

the document. David raised this deficiency in the agreement with the trial

court. (CR 162). Because the document was not executed in compliance

with sections 4.205 of the Family Code, the trial court erred in rendering

partial summary judgment for Oksana.



                                        23
Point 2. The trial court erred in making a division of property which
divested Appellant of separate property.


      Texas courts are prohibited from divesting spouses of separate

property on divorce. Eggemeyer v. Eggemeyer, 554 S.W.2d 137, 140 (Tex.

1977).

      The trial court’s decree made an award of David’s separate property,

including 50 percent of any recovery in a suit brought by David to recover

damages for personal injuries to David and 50 percent of any recovery for

legal malpractice in that suit, to Oksana. (CR 783). Because there was no

agreement in compliance with section 4.205 of the Family Code converting

separate property to community property, the property was David’s separate

property at the time of the divorce. The trial court’s award of that property

to Oksana was error. Eggemeyer, supra.




Point 3. The trial court erred in granting relief which went beyond the
agreement sought to be enforced.

      The trial court’s final judgment ordered that Oksana Robertson “shall

remain the beneficiary [of life insurance insuring the life of David

Robertson] and she is designated as the irrevocable beneficiary after this


                                     24
divorce is granted.” (CR 787). The property agreement on which Oksana

relied, and the trial court found valid, contained no such requirement. (CR

18-32). Because the trial court held the agreement left no disputed issues for

trial (7 RR 32; 8 RR 6-8), no evidence was presented to support an award

beyond the terms of the agreement. (8 RR 19-21).

       Consequently there was no evidence on which the trial court could

have based its order designating Oksana as irrevocable beneficiary of

David’s life insurance policy after the divorce. 11             The order was not

supported by either the pleadings or evidence and was error. Tex. R. Civ. P.

301. Moreover, it was an abuse of discretion to render an order without any

evidence on which to base an exercise of discretion. Landon v. Jean-Paul

Budinger, Inc., 724 S.W.2d 931, 939 (Tex.App.—Austin 1987, no writ)

(describing ways in which a court can abuse its discretion).




Point 4. The trial court erred in making a division of post-divorce income.

        The trial court’s judgment required David to pay living expenses of

Oksana including, inter alia, the mortgage on property awarded to Oksana,

her vehicle insurance, utilities, pool maintenance, life insurance and health

11
  That restriction only existed as part of agreed temporary orders. (P.Ex. 2). Temporary
orders only govern “while a suit for dissolution of marriage is pending.” Tex. Fam. Code
§ 6.502(a).

                                          25
insurance. (CR 786-787) There was no time limit on these payments. The

decree also required David to give Oksana 50 percent of any amount

remaining after payment of the living expenses. This requirement was also

not limited by time. (CR 788).

      Because Texas is a community property system, for most of its history

Texas law did not provide for spousal support following a divorce. Post-

divorce spousal maintenance was first authorized by the Legislature in 1997.

See Tex. Fam. Code 8.051. The purpose of spousal maintenance is to

provide temporary and rehabilitative support for a spouse whose ability to

support themselves has eroded over time while engaged in homemaking

activities and whose capital assets are insufficient to provide support. Tellez

v. Tellez, 345 S.W.3d 689, 691 (Tex.App.—Dallas 2011, no pet.); Deltuva v.

Deltuva, 113 S.W.3d 882, 888 (Tex.App.-Dallas 2003, no pet.).

      A trial court may exercise its discretion and award spousal

maintenance if the party seeking maintenance meets specific eligibility

requirements. See Tex. Fam. Code § 8.051(2); Pickens v. Pickens, 62
S.W.3d 212, 214–15 (Tex.App.--Dallas 2001, pet. denied). When a divorce

is sought in a marriage lasting ten years or more, a spouse is eligible to seek

spousal maintenance if the spouse lacks sufficient property to meet

minimum reasonable needs and cannot support himself due to an



                                      26
incapacitating physical or mental disability. See Tex. Fam.Code Ann. §

8.051.     The Legislature placed limitations on the term of maintenance

payments based on the length of the marriage. Tex. Fam. Code § 8.054. It

created exceptions for spouses who have a physical or mental disability or

another “compelling impediment” to earning income for their “minimum

needs.” Id. A trial court has discretion in ordering spousal maintenance but

that discretion must be exercised within the guiding rules and principles

established by the Legislature. Tellez, 345 S.W.3d at 691.

         Oksana did not file any pleading requesting spousal maintenance. The

evidence showed David had severe physical disabilities and Oksana had

none. There was no evidence of an impediment to providing for her own

minimum needs. Moreover, there is no legislative authority in the Family

Code for an agreement with regard to division of a former spouse’s income

after divorce.

         The trial court erred in rendering a judgment that made a disposition

of post-divorce income: a) without any evidence of Oksana’s inability to

provide for her minimum needs, b) without any time limitation. The award

was an abuse of discretion because it was made without reference to the

guiding rules and principles established by the Legislature.




                                       27
Point 5. The trial court erred in awarding attorney’s fees pursuant to the
property agreement in the absence of any pleadings requesting attorney’s
fees under the agreement.


      The trial court’s judgment awarded Oksana $27,499 in attorney’s fees

“pursuant to section 8.10 of the Partition of Property and Allocation of

Income Agreement.” (CR 789).

      It is fundamental that a judgment must conform to the pleadings and

the nature of the case proved. Tex. R. Civ. P. 301; Cunningham v. Parkdale

Bank, 660 S.W.2d 810, 813 (Tex. 1983). A judgment may not grant a party

more relief than requested in the pleadings with very limited exceptions.

Tex. R. Civ. P. 67, 301; Hartford Fire Ins. Co. v. C. Springs 300, Ltd., 287
S.W.3d 771, 779 (Tex.App.—Houston [1st Dist.] 2009, pet. denied). This

rule is applicable to an award of attorneys’ fees. Rivera v. Countrywide

Home Loans, Inc., 262 S.W.3d 834, 842 (Tex.App.—Dallas 2008, no pet.).

A judgment which does not conform to the pleadings must be reversed on

appeal. Oil Field Haulers Ass'n v. Railroad Comm'n, 381 S.W.2d 183, 191

(Tex. 1964).

      Oksana’s live pleadings sought attorney’s fees “to effect an equitable

division of the estate of the parties.” (CR5). It did not request attorney’s

fees pursuant to the agreement. Section 8.10 of the property agreement

provided for an award of attorney’s fees if a party “brings an action or other

                                     28
proceeding to enforce this agreement.” (CR 23). David objected to the

absence of any pleadings seeking to recover attorney’s fees under the

agreement. (8 RR 10).

        Moreover, recovery of attorney’s fees for a suit on a contract is also

governed by Chapter 38 of the Civil Practice and Remedies Code. Section

38.002 establishes prerequisites to recovery of attorney’s fees under that

Chapter. There must be a demand for payment and the failure to pay for 30

days. Tex. Civ. Prac. & Rem. Code § 38.002. There was no evidence of a

demand.

        The trial court erred in awarding attorney’s fees under the property

agreement because there were no pleadings to support that award and no

evidence of compliance with Chapter 38 of the Civil Practice and Remedies

Code.


                             PRAYER FOR RELIEF

        Appellant prays this court reverse the judgment of the trial court and

remand the case for trial on the merits before a jury. Appellant also prays

the court tax costs against appellee. Tex. R. App. P. 43.4.

                           Respectfully submitted:

                                       _/s/ Clint Sare______
                                       Clint F. Sare
                                       Texas Bar Num. 788354

                                      29
                                       P.O. Box 1694
                                       Bryan Texas, 77806
                                       (979) 822-1505




                     CERTIFICATE OF COMPLIANCE
                  WITH BRIEF LIMITATIONS AND SERVICE


       I certify the foregoing document does not exceed the word count
limitation of Rule of Appellate Procedure 9.4(i) based on the computer
software word count of 6760 words.

      I certify a copy of appellant’s brief was served on counsel for appellee
by electronic service on April 9, 2015.


                                             _/s/ Clint Sare________
                                             Clint F. Sare




                                     30
              APPENDIX

Appendix A.      Marital Property Agreement

Appendix B.      Order Granting Partial Summary

Appendix C.       Final Judgment

Appendix D.       Family Code § 4.105




                 31
Appendix A
                1.2    Disclosure

                     Each party represents and warrants to the other party that he or she has, to the best
             of his or her ability, made to the other party a complete and accurate, fair and reasonable
            disclosure of the nature and extent of the community property of the parties, including
            values, and financial obligations, contingent or otherwise, and other documentation
            exchanged between the parties before their execution of this agreement. Each party
            additionally acknowledges that he or she has been provided a fair and reasonable
            disclosure of the community property and financial obligations of the parties before the
            execution of this agreement. Further, and before the execution of this agreement, each
            party has previously offered to provide, or has provided, to the other party all information
            and documentation pertaining to all community property, including income and value,
            and all financial obligations that have been requested by the other party. Each party
            acknowledges that he or she has, or reasonably could have had, full and complete
            knowledge of the community estate of the parties and of all financial obligations of the
            community estate of the parties.

                                                      Article 2
                                               Partition of Property

           2.1       Property Partitioned to Husband
(.. ) •.
                    The parties agree that Husband will own, possess, and enjoy as his sole and
           separate estate, free from any claim of Wife, the property listed in Schedule A, which is
           attached to this agreement and incorporated in it for all purposes. Wife partitions and
           exchanges to Husband all her community-property interest in and to all the property
           listed in Schedule A, together with any insurance policies covering the prope1iy and any
           escrow accounts that relate to it. Wife grants, releases, and confirms to Husband and to
           his heirs and assigns all right, title, and interest in and claims to the property listed in
           Schedule A, to have and to hold the same, with all and singular the hereditaments a.11d
           appurtenances thereto belonging forever.

           2.2       Property Partitioned to Wife

                   The parties agree that Wife will own, possess, and enjoy as her sole and separate
           estate, free from any claim of Husband, the property listed in Schedule B, which is
           attached to this agreement and incorporated in it for all purposes. Husband partitions and
           exchanges to Wife all his community-property interest in and to all the property listed in
           Schedule B, together with any insurance policies covering the property and any escrow
           accounts that relate to it. Husband grants, releases, and confirms to Wife and to her heirs
           and assigns all right, title, and interest in and claims to the property listed in Schedule B,
           to have and to hold the same, with all and singular the hereditaments and appurtenances
           thereto belonging forever.

  )
                                                    Article 3


           Initials ofDAVID ROBERTSON
                                                                                  c.12.
                                                                          Initials of OKSANA ROBERTSON
           2                                                                                           19
                             Income or Property Derived from Separate Property

             3.1   Income from Husband's Separate Property

                  Except as noted below, Wife agrees that all income, changes, mutations, and
          increases in kind or in value of Husband's separate property following the execution of
          this agreement a.pd all property that he may hereafter acquire, including all property
         acquired as a result of the reinvestment of income from his separate property, will be the
         separate property of Husband. Income from separate property includes but is not limited
         to interest, rents, royalties, stocks, splits, and dividends. Wife forever releases,
         relinquishes, and renounces any interest in such income, changes, mutations, and
         increases in kind or in value derived from Husband's separate property, including all
         property acquired as a result of the reinvestment of income from his separate property, in
         consideration of Husband's reciprocal agreement and release, relinquishment, and
         renunciation. All future earnings and income arising from Husband's separate property
         will be the separate property of Husband unless the parties agree in writing to the
         contrary.

         3.2       Jncomefrom Wife's Separate Property

                  Husband agrees that all income, changes, mutations, and increases in kind or in
~\   j
         value of Wife's separate property following the execution of this agreement and all
         property that he may hereafter acquire, including all property acquired as a result of the
         reinvestment of income from his separate property, will be the separate property of Wife.
         Income from separate property includes but is not limited to interest, rents, royalties,
         stocks, splits, and dividends. Husband forever releases, relinquishes, and renounces any
         interest in such income, changes, mutations, and increases in kind or in value derived
         from Wife's separate property, including all property acquired as a result of the
         reinvestment of income from her separate property, in consideration of Wife's reciprocal
         agreement and release, relinquishment, and renunciation. All future earnings and income
         arising from Wife's separate property v.ill be the separate property of Wife unless the
         parties agree in writing to the contrary.

         3.3       Waiver of Claims

                 Each party agrees that the property being partitioned and exchanged between the
         parties as their respective separate property will be free from all claims that the other
         party may have before the date of this agreement, as well as all claims that may arise
         following the execution o this agreement. Any money used for the benefit of the other
         party will be presumed to be a gift to the other party, as contrasted with a payment for
         which reimbursement or repayment is later expected, unless the parties agree otherwise in
         writing. This waiver applies during the lifetime of both parties, as well as on the death of
         either or both parties. This waiver extends to any rights, whether choate or inchoate, that
         may arise under the laws of Texas or any other jurisdiction. Each party further agrees
 )       that, by signing this agreement and accepting any benefit whatsoever under it, he or she is
         estopped from making any claim of any kind at any time to any separate property or the

                   ~
         Initials ofDVIDROBERTSON
                                                                                c. t                                u
             separate estate of the other party, except as may expressly be provided for in this
             agreement.

                                                  Article 4
                                         ilfa1tagement of Properties

          4.1      Management of Properties

                 Each party has the full, free, and unrestricted right to manage the separate
         property over which he or she has control under section 3.101 of the Texas Family Code
         or succeeding provisions of similar import and nature, including without limitation the
         right to convey or encumber the property; to dispose of it by sale, gift, or otherwise; and
         to deal with it without taking into consideration any rights or interests of the other party.
         If the joinder of DAVID ROBERTSON or OKSANA ROBERTSON ("joining party")
         should be required by law in connection with the execution of any document by the other
         party with respect to the separate property of the other party, on request and from time to
         time, the joining party must execute all such documents necessary to effect the desires of
         the other party, including gift tax returns, but without any personal liability of the joining
         party. Neither party has the authority to encumber or dispose of the other party's separate
         property without the other party's express written consent.


~\
                                                 Article 5
     I                                        Reimbursement

         5.1      No Reimbursement Claims

                 Husband waives the right to assert any claim for reimbursement that he might
         presently or in the future have on behalf of or against the community estate. Husband
         further waives the right to assert any claim for reimbursement that he might presently or
         in the future have against the separate estate of Wife.

                 Wife waives the right to assert any claim for reimbursement that she might
         presently or in the future have on behalf of or against the community estate. Wife further
         waives the right to assert any claim for reimbursement that she might presently or in the
         future have against the separate estate of Husband.

                                               Article 6
                                         Economic Contributions

         6.1      No Claims for Economic Contribution

                 Husband waives the right to assert any claim for economic contribution, as
         defined by the Texas Family Code, that he might presently or in the future have on behalf
         of or against the community estate. Husband further waives the right to assert any claim
 )       for economic contribution, as defined by the Texas Family Code, that he might presently
         or in the future have against the separate estate of Wife.


         lnitials of DA 'VID ROBERTSON
                                                                                   0. R...
                                                                       Initials ofOKSANA ROBERTSON
         4                                                                                          21
             Wife waives the right to assert any claim for economic contribution, as defined by
    the Texas Family Code, that she might presently or in the future have on behalf of or
    against the community estate. Wife further waives the right to asse1t any claim for
    economic contribution, as defined by the Texas Family Code, that she might presently or
    in the future have against the separate estate of Husband.

                                          Article 7
                       Undisclosed Property and Jointly Owned Property


        All community property not listed in schedule A or B attached to this agreement
is owned by the parties as equal cotenants with right of survivorship. Each party hereby
grants, conveys, and assigns to the other party an undivided one-half interest in any such
unlisted community property owned in the name of the granting party. A partial list of the
significant community property remaining is identified as Schedule D. Husband also
agrees that he will not change his will dated July 16, 2010 without the agreement of Wife.

                                          Article 8
                                       Other Provisions

8.1       Conflict Resolution

The Parties acknowledge that from time to time there may be disputes between them in
the interpretation of tliis agreement and agree that they wiH resolve those differences in a
civil manner. If the Parties cannot reach a resolution of a conflict they agree to avail
themselves to the mediation process prior to the institution of legal proceedings.


8.2       Entire Agreement

        Each party has carefully read this agreement, including all schedules attached to it
and other documents to which it refers, and has executed it in reliance on the party's own
judgment. This agreement expresses the entire agreement between the parties concerning
the subject it purports to cover.

8.3       Incorporation of Schedules

        All schedules and other instruments referred to in this agreement are incorporated
into this agreement as completely as if they were copies verbatim in the body of it.

8.4       Partial Invalidity

        If any provision of this agreement is for any reason found to be unenforceable, all
other provisions nonetheless remain enforceable.


                                                                          O.R.
Initials of DAV!D'ROBERTSON                                     Initials of OKSANA ROBERTSON
5                                                                                         22
            8.5    Enforceability

                  This agreement may be enforced by suit in law or equity by either of the parties or
         by their heirs, executors, attorneys, or assigns. Each party agrees that, by signing this
         agreement and accepting any benefit whatsoever under it, he or she is estopped and
         barred from making any claim of any kind at any time to any separate property or the
         separate estate of the other party or to any property described in this agreement as being
         the separate property of the other party. Each party waives his or her right to make
         claims to any separate property of the other party or to any property designated as
         belonging to the separate estate of the other party, whether the property is acquired before
         or after this agreement is signed.

        8.6       Successors

                This agreement binds and inures to the benefit of the parties and their respective
        legatees, devisees, heirs, executors, legal and personal representatives, assigns,
        transferees, and successors in interest.

        8. 7      Amendment or Modification

               This agreement may be waived, abandoned, modified, amended, discharged, or
        terminated only by a written instrument signed by both parties that specifically identifies
(.,.)   the waiver, abandonment, modification, amendment, discharge, or termination.

        8.8       Effective Date

                This agreement talces effect when it is executed by both parties and will remain in
        effect even when the parties' marriage is dissolved by death or otherwise.

        8.9       Execution of Documents

                Each party agrees to cooperate fully with the other in performing all acts and in
        executing, acknowledging, and delivering all instruments and documents required to
        accomplish the intent of this agreement, including but not limited to deeds, assignments,
        and promissory notes. Each party agrees to execute all documents required to accomplish
        the intent of this agreement within fourteen (14) days after the documents are presented
        to the party for execution.

        8.10      Attorney's Fees and Expenses/or Enforcement

                If either party defaults in perf01ming any obligation under this agreement so that
        the other party is required to engage the services of an attorney for enforcement or relief,
        or if either party brings an action or other proceeding to enforce this agreement or to
        enforce any judgment, decree, or order made by a court in connection with this
        agreement, the defaulting party must pay all reasonable attorney's fees, expert's fees, and
        other costs of the other party.


        /n;t;a:~}D
        6
                        ROBERTSON
                                                                                 o. R.
                                                                      Initials ofOKSANA ROBERTSON
                                                                                                  23
        8.11    Waiver of Breach or Term

             The waiver of any breach of any provision of this agreement does not waive any
     other breach of that or any other provision. Waiver of any term of th.is agreement may be
     accomplished only concerning future performance and only by a written instrument
     signed by both parties expressly stating the provisions waived.

     8.12       Titles and Captions

             Article headings, titles, and captions contained in this agreement are merely for
     reference and do not define, limit, extend, or describe the scope of this agreement or any
     provision.

    8.13       Representation

             Duncan Neblett, Jr. is the attorney who has prepared this agreement. However he
    is not representing either party, but has relied only on the information given to him by the
    Parties.

    8.14       Place of Performance and Governing Law

           All rights, duties, and obligations under this agreement are payable and
    enforceable in Nueces County, Texas. This agreement must be construed, and its
    performance enforced, under Texas law.

    8.15       Multi.pie Originals

           This agreement is executed in multiple originals. This agreement is signed after
    execution of the Waiver of Disclosure ofFinai1.cial Information.

                                                  Article9
                                      Repl'esentations and Warranties

                                               WARNING

               EACH PARTY TO THIS AGREEMENT UNDERSTANDS THAT BY
    SIGNING          THIS     DOCUMENT            HE    OR     SHE      IS   PERMA.t~E1''TL Y
    SURRENDERING RIGHTS AND CLAIMS HE OR SHE WOULD OTHERWISE
    HAVE UNDER TEXAS LAW AND UNDER THE LAW OF OTHER
    JURISDICTIONS.

    9.1        Representations and Warranties ofHusband

               My name is DAVID ROBERTSON. I represent and warrant that:
)

                                                                              0 R..
    Initials of DA PW ROBERTSON                                      Initials of OKSANA ROBERTSON
    7                                                                                           24
                     1.         I have carefully read each and every page of this agreement and the
                                scheduled attached or referred to, in their entirety.

                 2.             I have been advised by attorney Duncan Neblett Jr. about the law relating
                                to the subject matter of this agreement and about the spousal rights and
                                liabilities of both Parties. I acknowledge that he has advised me some of
                                the provisions of this agreement may not be enforceable.

                 3.             r AM ENTERING INTO THIS AGREEMENT VOLUNTARJL Y.
                4.             I have given careful and mature thought to the making ofthis agreement.

                5.             I folly and completely understand each provision of this agreement,
                               concerning both the subject matter and the legal effect. I further
                               acknowledge that this agreement was not procured by fraud, duress, or
                               overreaching.

                6.             I have investigated the property and financial obligations of OKSANA
                               ROBERTSON sufficiently to satisfy any questions I have in that regard,
                               and I expressly waive any right to disclosure of the property and financial
                               obligations of OKSANA ROBERTSON beyond the disclosures provided.
(.,)            7.             I fully understand that, by signing this agreement and accepting any
                               benefit whatsoever under it, I will be estopped from making any claim of
                               any kind at any time to any separate property or the separate estate of
                               OKSANA ROBERTSON, except as expressly provided for in this
                               agreement.

                8.             I fully illlderstand that by executing this agreement I may be adversely
                               affecting my inheritance rights and property and that I am permanently
                               surrendering right to income and property I would otherwise have under
                               Texas law.

               9.              I am executing this agreement with intent to be bound fully by all its




                                                                   DAVID ROBERTSON


       9.2     Representations and Warranties of Wife                      .,/

  )            My name is OKSANA ROBERTSON. I represent and warrant that:
                r·        {l
               ~
       Initials ofDA VJD ROB"'ERTSON
                                                                                  0. R..
                                                                            Initials ojOKSANA ROBERTSO.N
       8                                                                                              25
                1.    I have carefully read each and every page of this agreement and the
                      scheduled attached or referred to, in their entirety.

                2.    I have been advised by attorney Duncan Neblett Jr. about the law relating
                      to the subject matter of this agreement and about the spousal rights and
                      liabilities of both Parties. I acknowledge that he has advised me some of
                      the provisions of this agreement may not be enforceable.

                3.    I AM ENTERING INTO THIS AGREEMENT VOLUNTARILY.

                4.   I have given careful and mature thought to the making of this agreement.

                5.   I fully and completely understand each provision of this agreement,
                     concerning both the subject matter and the legal effect. I further
                     acknowledge that this agreement was not procured by fraud, duress, or
                     overreaching.

               6.    I have investigated the property and financial obligations of DAVID
                     ROBERTSON sufficiently to satisfy any questions I have in that regard,
                     and I expressly waive any right to disclosure of the property and financial
                     obligations of DAVID ROBERTSON beyond the disclosures provided.
l,,  I         7.    I full understand that, by signing this agreement and accepting any benefit
                     whatsoever under it, I will be estopped from making any claim of any kind
                     at any time to any separate property or the separate estate of DAVID
                     ROBERTSON, except as expressly provided for in this agreement.

               8.    I fully understand that by executing this agreement I may be adversely
                     affecting my inheritance rights and property and that I am permanently
                     surrendering right to income and property I would otherwise have under
                     Texas law.

               9.    I am executing this agreement vvith intent to be bound fully by all its
                     tenns.


                                                            Oks ilNLQ..
                                                         OKSANA ROBERTSON
                                                                         Re-& eA-/cy.o/t-.__


               EXECUTED in multiple originals        on the dates at the times of the
         acknowledgements shown beiow.



lJ        STATE OF TEXAS
         'COUNTY OF NUECES
                                  §
                                  §




                     OBERTSON
                                                                          0. !!.. .
                                                                  Initials ofOKSANA ROBERTSON
                                                                                             26
                  This instrument was acknowledged before me at                                ~·.co    ..12_.M.   on
            J.)lj l;;.          , 2012 by DAVID ROBERTSON.

                                     .:-('~~!~r~;,,,,,

                                      \:,:!iii\~~--~
                                                       ERIN A. JOHNSON
                                     i~~f~ Notary Publi?, ~tate of _Texas
                                     ~~,~~~§            My Comrn1ss1on Expires
                                                            June 08, 2015
                                                                                    ~n\!Av.-c           0

                                                                                 NOTARY PUBLIC, State ofTexas
                                         ""''""'~

                    I, the notary public whose signature appears above, certify that I am not an
            attorney representing either party to this agreement.




            STATE OF TEXAS                                 §
            COUNTY OF ;NUECES                              §

                      This instrument was acknowledged before me at                           3·. ci) t_.M.        on
            )
           _,   2   Yj \ 2                        , 2012 by OKSANA ROBERTSON.

                                                                                 &~*
                          $':$.~.~·~;:•,,,,,       ERIN A. JOHNSON
                         !~~~ Notary Public, State of Texas                                                         /
                         ~..),P'\~..j          My Commission Expires
                          ~.:~f.f.i.1~~~               June 08, 2015             NOT ARY PUBLIC,

                   I, the notary public whose signature appears above, certify that I am not an
           attorney representing either party to this agreement.




(..,   )



           Initials of DAVID ROBERTSON
                                                                                            o. R.
                                                                                       Initials of OKSANA ROBERTSON
           JO                                                                                                           27
                                                Schedule A
                                           Property to Husband


           1. Real Property, improvements, furniture and furnishings located in Junction, Texas

           2. Lots 21-24 block 15, Ocean Drive, Corpus Christi, Texas

           3. Handicap-equipped Van

           4. All fire arms in his possession or control

           5. USAA Account# 01394-8838-3 and any other bank account solely in his name

           6. $3,000 in silver coins and $3000 in gold coins purchased prior to marriage

           7. Any prope1ty acquired prior to marriage

           8. Monthly Social Security checks currently in the monthly amount of $426.00
(.)
           9. $139/week received as Workman's Compensation benefits




      Initials of DAVID ROBERTSON
                                                                         0.   R..
                                                                  Initials of OKSANA ROBERTSON
      ,I
                                                                                                  28
     .   '




                                                        Schedule B
                                                     Property to Wife




                   1. Real prope1ty and improvements including furniture, furnishings and fixtures located at

                         13729 Three Fathoms Bank, Corpus Christi, Texas

                  2. Cadillac automobile

                   3. Account #0310085950 at American Bank

                         Account #807760927 at First Victoria Bank and any other other bank account solely in

                         her name

~)                4. Gold coins and jewelry

                  5. All "massage" business income

                  6. Any property acquired prior to marriage




                 r-...   ,-,

                   j)_f~.
             lnitiais of DAV{D ROBERTSON
                                                                                           0.   R..
                                                                                 Initials o/OICSANA ROBERTSON

             1

                                                                                                          29
                                                     Schedule C
             Identification and Expense Allocation of Monthly Income received
                     from Arrowpoint Capital (currently $22,674.00/Mo)



                    This income shall be deposited monthly in a community account and from it the
            following payments shall be promptly made. For illustration purposes payee and approximate
            current payment amounts are used; however the Parties expressly agree that these payments will
            change both fn amount and payee depending upon circumstance. However it is the Parties
            intention to provide for the payment their regular living expenses pursuant to this arrangement:



                                  Monthly Exper1se:

                                  Allstate (vehicle insurance)                  $359.75

                                  City of Corpus Christi (gas, water etc.)      $164.60
 (.,,
    )
                                  Green Mountain (electricity)                  $488.83

                                  Pool Maintenance                             $120.00

                                 Wells Fargo (Ocean Drive)                     $880.00

                                 Frost Bank (Ocean Drive)                      $2052.14

                                 Safeguard (security)                          $21.65

                                 Bank of America (Three Fathoms Bank)          $2338.94

                                 Maintenance (Ocean Drive Lot)                 $60.00

                                 U.S. Financial (insurance)                    $397.41

                                 W.F. Loen (insurance)                         $233.27

                                 American General (insurance)                  $55.22

                                 Humana Insurance (insurance)                  $495.36


           Schedule C Cont.



                               Vonage                                        $30.00

                              Time Warner (cable)                            $92.12

                              Frost Bank (van payment)                       $777.00

                              Actava (cable)                                 $14.95

                              On Star                                       $31.28

                              Visa-Frost- to be used only for food and gasoline for each party

                              LVN and Companion Care for David [$5600/mo if David not living with
                              Wife- $2000/mo if living at homeJ

       The Parties also agree that the annual advalorum taxes on the property located on Ocean Drive,
       Corpus Christi, Texas (currently $6800 per annum) and college expenses of their son Kostyantyn
       (ctU-rently about $5600 per annum after scholarship) shall be paid from this source.

 ~)    The Balance shall be divided 50%- 50% to each party and shall become that pa1iy's separate
       property.

       In the event that the Parties divorce this income allocation will not change.




(..)
       Initials of DAVID ROBERTSON
                                                                               Q.      R..
                                                                     Initials ofOKSA.NA ROBERTSON
       2

                                                                                                    31
                                            Schedule D
                          Partial list of jointly owned property
        1. Silver coins except approximately $3000 in coins purchased prior to ma.ITiage

        2. Any proceeds from Cause No. 09-712-G David Robertson Vs. Arrowpoint Capital

           Corporation - 319 1h District Court, Nueces County, Texas and in claim against attorney

           Daniel Home arising out of his httnAppendix B
               IN THE DISTRICT COURT
             OF NUECES COUNTY, TEXAS
        THE 148th JUDICIAL DISTRICT OF TEXAS
IN THE MATTER OF                               §
THE MARRIAGE OF                                §
                                               §
OKSANA ROBERTSON                               §       CAUSE NO. 2013-FAM-2820-E
AND                                            §
DAVID ROBERTSON                                §


         RULING ON MOTION FOR PARTIAL SUMMARY JUDGMENT

      On the 9th day of June, 2014, the Court considered the Motion for Partial Summary
Judgment filed by the Petitioner, OKSANA ROBERTSON, in the above cause.

       The Court, after having considered the Motion for Partial Summary Judgment,
Respondent's Response to Petitioner's Motion for Partial Summary Judgment, and the
argument of Counsel is of the opinion that tBsf@ is ng disputes l:!fHestieB effttet whieh e~ttlel -
ef~ct the vali:ait?t gftfie Marriage Conttact executed between dte parties.        ANA          e={;;::
        IT IS THEREFORE ORDERED that Petitioner's Motion For Partial Summary
Judgment is GRANTED and the Marriage Contract executed by and between the parties on
July 12, 2012 and entitled "Partition Of Property and Allocation Of Income Agreement" is
valid and binding upon the parties and shall be enforced according to its terms.


        SIGNED THIS .;2'trflDA Y OF JUNE, 2014.




                                                                                   Page 1 of 1


                                                                                                     9
Appendix C
                    IN THE DISTRICT COURT
                  OF NUECES COUNTY, TEXAS
             THE 148th JUDICIAL DISTRICT OF TEXAS


IN THE MATTER OF                                     §
THE MARRIAGE OF                                      §
                                                     §
OKSANA ROBERTSON                                     § CAUSE NO. 2013-FAM-2820-E
AND                                                  §
DAVID ROBERTSON                                      §

                                FINAL DECREE OF DIVORCE


         On the Jfh day of July, 2014 the above styled Cause came on for final hearing.

Appearances

         Petitioner, OKSANA ROBERTSON, appeared in person and by and through attorney of

record, Michael P. O'Reilly, and announced ready for trial.

         Respondent, DAVID ROBERTSON, appeared in person and by and through attorney of

record, William Bloodworth, II, and announced ready for trial.

Record

         The record oftestimony was recorded by the official court reporter ofthe 148th District Court.

Jurisdiction and Domicile

         The Court finds that the pleadings of Petitioner are in due form and contain all the

allegations, information, and prerequisites required by law. The Court, after receiving evidence,

finds that it has jurisdiction of this case and of all the parties and that at least sixty days have elapsed

since the date the suit was filed.

                                               Page -1-

                                                                                                        782
       The Court further finds that, at the time this suit was filed, Petitioner had been a domiciliary

of Texas for the preceding six-month period and a resident of the county in which this suit was filed

for the preceding ninety-day period. All persons entitled to citation were properly cited.

Jury

       There were no jury issues, and questions of fact and of law were submitted to the Court.

Divorce

       IT IS ORDERED AND DECREED that OKSANA ROBERTSON, Petitioner, and DAVID

ROBERTSON, Respondent, are divorced and that the marriage between them is dissolved on the

ground of insupportability.

Child of the Ala"iage

       The Court finds that there is no child of the marriage of Petitioner and Respondent under 18

years of age and that none is expected.

Findings

       The Court finds that the parties executed a PARTITION OF PROPERTY AND

ALLOCATION OF INCOME AGREEMENT on July 12, 2012 and that such Partition Agreement

is binding and enforceable according to its terms. Pursuant to the terms of that Partition Agreement,

       IT IS ORDERED as follows:

Wife's Separate Property

       The Court finds, and IT IS ORDERED that the following items are the sole and separate

property of the Petitioner, OKSANA ROBERTSON.




                                            Page -2-

                                                                                                   783
 I.    The real property and improvements including furniture, furnishings and

       fixtures located at 13729 Three Fathoms Banlc, Corpus Christi, Nueces

       County, Texas.

 2.    Cadillac automobile.

 3.    Account No. XXXXXX5950 at American Banlc, Account No. XXXX:X0927

       at First Victoria Bank, and any other bank account solely in her name.

 4.    Gold coins and Jewelry.

 5.    50% of the Silver coins, except approximately $3 ,000. in coins purchased by

       Respondent prior to the marriage.

· 6.   All "massage" business income.

 7.    50% of any proceeds from Cause No. 09-712-G; David Robertson vs.

       Arrowpoint Capital Corporation in the 319th District Court ofNueces County,

       Texas.

 8.    50% of any proceeds from a claim against attorney Daniel Home arising out

       of his handling of the Arrowpoint Capital case.

 9.    Any property acquired by OKSANA ROBERTSON prior to the marriage.

 10.   All other personal property in Petitioner's possession or subject to her

       control.

 11.   50% ofthe net proceeds from the monthly Arrowpoint Capital check after the

       payment of the bills set out below.




                            Page -3-

                                                                                784
Husband's Separate Property

       The Court finds, and IT IS ORDERED that the following items are the sole and separate

property of the Respondent, DAVID ROBERTSON.

              1.     The real property, improvements including furniture, furnishings and fixtures

                     located in Junction, Texas.

              2.     Lots 21-24 Block 15, Ocean Drive, Corpus Christi, Texas

              3.     Handicap-equipped Van.

              4.    All fire arms in his possession or control.

              5.    Account No. :XXXXXX8383 at USAA Bank, any other bank account solely

                     in his name.

              6.    $3,000. in Silver coins and$3,000. inGoldcoinspurchasedpriortomarriage.

              7.    50%ofthe Silver coins, (exceptapproximately$3,000.00 in coins purchased

                    by Respondent prior to the marriage which are already in Respondent's

                    possession).

              8.    50% of any proceeds from Cause No. 09-712-G; David Robertson vs.

                    A rrowpoint Capital Corporation in the 319th District Court ofNueces County,

                    Texas.

              9.    50% of any proceeds from a claim against attorney Daniel Horne arising out

                    of his handling of the Arrowpoint Capital case.

              10.   Any property acquired by DAYID ROBERTSON prior to the marriage.

              11.   Monthly Social Security checks currently in the amount of $426.00.



                                         Page -4-

                                                                                              785
               12.     $139.00 per week received as Workman's Compensation benefits.

               13.     All other personal property in Respondent's possession or subject to his

                       control.

               14.     50% of the net proceeds from the monthly Arrowpoint Capital check after the

                       payment of the bills set out below.

Allocation of Monthly Income Received From Arrowpoint Capital

       Pursuant to the Partition Agreement executed between the parties, IT IS ORDERED that the

monthly check received by DAVID ROBERTSON from Arrowpoint Capital shall be caused to be

direct deposited into a joint account held in the names of DAVID ROBERTSON and OKSANA

ROBERTSON. IT IS ORDERED that DAVID ROBERTSON, on or before July 15, 2014, shall

open a joint account in the name of both parties and shall immediately provide OKSANA

ROBERTSON with all details of such account, including but not limited to, the name ofthe financial

institution, the number of the account, a signature card so that her signature may be on the account,

all passwords to allow her full and complete access to said account.                                                    .ef..J1
                                                                   r71           )/J!fLL /;;Vlf:L1                            'j
       I~ IS F~TIIER ORDERED that DAV~ ROBERT~ON i~iately=ise lh0 ~· ~
              a                   aetJCTS"ffieeet-t:J¥...QffeGt..de:pmrtrtnre481e-tt:*'-11Hl:c:C01tiffi.-attct-ffQ.o~HEJ...

4l~e                        the iirotillily AITOWpeint Eapital chcclq the following bills wilt§e paid

each month:

               1.      Allstate (vehicle insurance for both parties vehicle)

               2.      City of Corpus Christi (gas, water, garbage, etc. for 13729 Three Fathoms
                       Bank, Corpus Christi, Nueces County, Texas)




                                               Page -5-

                                                                                                                    786
3.    Green Mountain (electricity for 13729 Three Fathoms Bank, Corpus Christi,
      Nueces County, Texas)

4.    Pool Maintenance for 13729 Three Fathoms Bank, Corpus Christi, Nueces
      County, Texas

5.    Wells Fargo (mortgage on Ocean Drive)

6.    Frost Bank (mortgage on Ocean Drive)

7.    Safeguard (security for 13729 Three Fathoms Bank, Corpus Christi, Nueces
      County, Texas)

8.    Bank of America (mortgage for 13729 Three Fathoms Bank, Corpus Christi,
      Nueces County, Texas)

9.    Maintenance on Ocean Drive lot

10.   U.S. Financial (life insurance insuring the life of David Robertson, where
      Oksana Robertson is the irrevocable beneficiary), and Oksana Robertson
      shall remain beneficiary, and she is designated as the irrevocable beneficiary
      after this divorce is granted.

11.   Wells Fargo Loan (life insurance)

12.   American General (life insurance insuring the life of Oksana Robertson,
      where David Robertson is the irrevocable beneficiary), and David Robertson
      shall remain beneficiary, and he is designated as the irrevocable beneficiary
      after this divorce is granted.

13.   Humana Insurance (health insurance)

14.   Vonage

15.   Time Warner Cable (for 13 729 Three Fathoms Bank, Corpus Christi, Nueces
      County, Texas

16.   Frost Bank (van payment)

17.   Actava (cable)

18.   On Star

19.   LVN and Companion Care for DAVID ROBERTSON

                           Page -6-

                                                                                 787
                            u
Annual or Bi-Annual Payments

       IT IS FURTHER ORDERED that from the proceeds deposited into the joint account set out

above shall be paid the following annual or semi-annual payments:

               1.      advalorum taxes on the property located on Ocean Drive, Corpus Christi,

                       Nueces County, Texas.

               2.      the college expenses of the parties son Kostyantyn.

       After the payment of all monthly, annual, and semi annual payments set out above, IT IS

ORDERED that the remaining balance in the joint account shall be paid 50% to Petitioner,

OKSANA ROBERTSON and 50% to Respondent, DAVID ROBERTSON (for purposes of

maintaining the joint checking account, a $500.00 minimum balance should remain in the account

(and not be distributed).

Division of Debt

       Debts to Wife

       IT IS ORDERED AND DECREED that the wife, OKSANA ROBERTSON, shall pay, as a

part of the division of the estate of the parties, and shall indemnify and hold the husband and his

property hannless from any failure to so discharge, these items:

               W-1.    Any and all debts incurred solely by wife during the marriage not otherwise

                       allocated herein.

       Debts to Husband

       IT IS ORDERED AND DECREED that the husband, DAVID ROBERTSON, shall pay, as

a part of the division of the estate of the parties, and shall indemnify and hold the wife and her

property harmless from any failure to so discharge, these items:



                                            Page -7-

                                                                                                 788
                           u

                 H-1.   Any and all debts incurred solely by husband during the marriage not

                        otherwise allocated herein.

Attorneys Fees

       Pursuant to section 8.10 of the Partition Of Property and Allocation of Income Agreement,

the Court finds that Petitioner, OKSANA ROBERTSON, has incurred necessary and reasonable

attorneys fees in the amount of $27 ,499.00. Furthermore, pursuant to the Partition Agreement

executed between the parties, the recovery of such attorneys fees by Petitioner, OKSANA

ROBERTSON, against Respondent, DAYID ROBERTSON, is mandatory.

       IT IS THEREFORE ORDERED that Petitioner, OKSANA ROBERTSON, have judgment

against Respondent, DAVID ROBERTSON, in the sum of $27,499.00 for her reasonable and

necessary attorneys fees incurred herein. Such judgment shall bear interest at the rate of 5% per

annum from the date of the entry of this Order.

       In the event that Petitioner shall prevail in the appeal of this matter, IT IS ORDERED that

Petitioner, OKSANA ROBERTSON, have additional Judgment against Respondent, DAVID

ROBERTSON, for her reasonable and necessary attorneys fees in the following amounts:

                 1.     For briefing in the Court of Appeals $15,000.00.

                 2.     For representation through oral argument and the completion of proceedings

                        in the Court of Appeals $8,000.00.

                 3.     For representation at the Petition for Review stage in the Supreme Court of

                        Texas $8,000.00.

                 4.     For representation at the Merits Briefing stage in the Supreme Court ofTexas

                        $15,000.00.

                                            Page -8-

                                                                                                789
                5.     For representation through oral argument and completion of proceedings in

                       the Supreme Court of Texas $8,000.00.

Prior Judgments

         During the pendency of this trial, (with a hearing on June 9, 2014 and the Order signed on

June 27, 2014) this Court granted a Judgment against DAVID ROBERTSON and in favor of

OKSANA ROBERTSON in the sum of $9, 163.04. Furthermore, this Court Ordered said Judgment

to be paid by DAVID ROBERTSON to OKSANA ROBERTSON on or before 5:00 p.m. on June

24, 2014. The Court finds that the payment of that Judgment has not been made and is still due and

owing.    IT IS THEREFORE ORDERED that Judgment is hereby affirmed against DAVID

ROBERTSON and in favor ofOKSANA ROBERTSON in the sum of$9,163.04 bearing interest

at the rate of 5% per annum commencing on June 25, 2014.

         Additionally, by pronouncement from the bench on June 9, 2014 and by Order signed on June

27, 2014, this Court further Ordered DAVID ROBERTSON to pay attorneys fees to Michael P.

O'Reilly in the sum of$1,200.00. This amount was Ordered to be paid on or before 5:00 p.m. on

August 8, 2014. The Court finds that said sum has not yet been paid (it is not yet due) and failing

payment on or before 5:00 p.m. on August 8, 2014, as Ordered then JUDGMENT IS ENTERED

against DAVID ROBERTSON and in favor of Michael P. O'Reilly in the sum of $1,200.00 said

judgment to bear interest at the rate of 5% per annum from and after August 9, 2014.

Direction to Execute Instruments

         Respondent, DAVID ROBERTSON, is ORDERED to appear in the law offices of William

Bloodworth, II at 1012 University Avenue, Huntsville, Texas 77320 within 10 days of the receipt




                                            Page -9-

                                                                                                790
                         u

of the documents from attorney for Petitioner, and to execute, have acknowledged, and deliver to

OKSANA ROBERTSON by and through her attorney of record, Michael P. O'Reilly at 500 N.

Shoreline, Suite 604N, Corpus Christi, Texas 78401 the following instruments:

       1.     Special Warranty Deed in favor ofOKSANA ROBERTSON on the property located

              at 13729 Three Fathoms Bank, Corpus Christi, Texas.

       2.     All documents necessary to give OKSANA ROBERTSON full and complete access

              to both mortgages which are currently secured by the real property located at 13729

              Three Fathoms Bank, Corpus Christi, Texas including but not limited to the name of

              the lender, the account number, the loan number, and any passwords necessary to

              access and determine the status of each account.

       3.     All necessary assignment of utilities forms for 13729 Three Fathoms Ban1c, Corpus

              Christi, Texas.

       4.     Assignment of insurance coverage on 13729 Three Fathoms Bank, Corpus Christi,

              Texas.

       5.     Assignment of any policy of insurance of which Petitioner, OKSANA

              ROBERTSON, is the irrevocable beneficiary.

       Petitioner, OKSANA ROBERTSON, is ORDERED to appear in the law offices of Michael

P. O'Reilly at 500 N. Shoreline, Suite 604N, Corpus Christi, Texas 78401 within 10 days of the

receipt of the documents from attorney for Respondent, and to execute, have acknowledged, and

deliver to DAVID ROBERTSON by and through his attorney of record, William Bloodworth, II at

1012 University Avenue, Huntsville, Texas 77320 the following instruments:



                                         Page -10-

                                                                                             791
           1.       Quitclaim Deed to the lots on Ocean Drive, Corpus Christi, Texas.

           2        Quitclaim Deed to the real property located in Junction, Texas.

           3.       Assignment of any utility deposits on any real estate awarded to Respondent, DAVID

                    ROBERTSON.

           4.       Assignment of any policy of insurance ofwhich Respondent, DAVID ROBERTSON

                    is the irrevocable beneficiary.

Court Costs

           IT IS ORDERED AND DECREED that costs of court are to be borne by the party who

incurred them.

Clarifying Orders

           Without affecting the finality of this Final Decree of Divorce, this Court expressly reserves

the right to make orders necessary to clarify and enforce this decree.

Relief Not Granted

           IT IS ORDERED AND DECREED that all relief requested in this case and not expressly

granted is denied, except Petitioner's Request for Enforcement of the Marriage Contract which is

hereby severed and Petitioner's previous Judgments which are confirmed.

Date ofJudgment



PRONOUNCED AND RENDERED on the 7th day ofJuly, 2014 but ministerially SIGNED on the

Jori..._                       J~-~-·-·
               dayof_............--
                              __          __2014.


                                           JUDGEPRE D


                                                Page -11-

                                                                                                    792
Appendix D
§ 4.105. Enforcement, TX FAMILY § 4.105




  Vernon's Texas Statutes and Codes Annotated
    Family Code (Refs & Annos)
      Title 1. The Marriage Relationship (Refs & Annos)
        Subtitle B. Property Rights and Liabilities
           Chapter 4. Premarital and Marital Property Agreements (Refs & Annos)
              Subchapter B. Marital Property Agreement

                                     V.T.C.A., Family Code § 4.105

                                          § 4.105. Enforcement

                                              Currentness


(a) A partition or exchange agreement is not enforceable if the party against whom enforcement
is requested proves that:


  (1) the party did not sign the agreement voluntarily; or


  (2) the agreement was unconscionable when it was signed and, before execution of the
  agreement, that party:


     (A) was not provided a fair and reasonable disclosure of the property or financial obligations
     of the other party;


     (B) did not voluntarily and expressly waive, in writing, any right to disclosure of the property
     or financial obligations of the other party beyond the disclosure provided; and


     (C) did not have, or reasonably could not have had, adequate knowledge of the property or
     financial obligations of the other party.


(b) An issue of unconscionability of a partition or exchange agreement shall be decided by the
court as a matter of law.




             © 2015 Thomson Reuters. No claim to original U.S. Government Works.                   1
§ 4.105. Enforcement, TX FAMILY § 4.105




(c) The remedies and defenses in this section are the exclusive remedies or defenses, including
common law remedies or defenses.


Credits
Added by Acts 1997, 75th Leg., ch. 7, § 1, eff. April 17, 1997.



Notes of Decisions (22)

V. T. C. A., Family Code § 4.105, TX FAMILY § 4.105
Current through the end of the 2013 Third Called Session of the 83rd Legislature

End of Document                                         © 2015 Thomson Reuters. No claim to original U.S. Government Works.




              © 2015 Thomson Reuters. No claim to original U.S. Government Works.                                        2